Appellant was convicted in the District Court of Howard County of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary. *Page 655 
There are six bills of exception. The first was to the action of the court below in stopping counsel for appellant in his argument and admonishing him that the law of the case was contained in the charge of the court and should be so understood by the jury. It appears that defense counsel was attacking the law in his argument to the jury and was telling them that the legislature which enacted the law did not contain any good lawyers, as the best lawyers could not go to the legislature, could not afford it; that he was arguing that what was not reason was not law and that it was not reasonable, and, therefore, not the law that appellant would be guilty of a felony if he merely transported a pint of whiskey for two or three miles along the road. It was entirely within the province of the trial judge to stop such argument and call counsel's attention to the fact that the charge contained the law which would govern the jury.
The second bill complains of the failure of the charge to define the word "transport" and also the refusal to give special charge defining said word as meaning "the conveyance from one place, locality or country to another". There is nothing in the complaint. The State witness swore positively that upon invitation he took a ride of several miles with appellant, Dockery, et al. on the day of the alleged occurrence and that while in the car appellant, who was driving the car, produced from his pocket a bottle of whiskey from which they all took a drink; that about a half mile farther they took another drink from the same bottle. This was clearly transportation such as is forbidden by the Statute. Dockery, for the defense, swore that said party went riding and appellant drove the car and that as they proceeded the State witness produced a bottle of whiskey and they all took a drink out of it, and thereafter took one or more drinks while proceeding on their journey to the place to which they had started. This also plainly made a case of transportation. Appellant's guilt did not depend in the least on his ownership of the whiskey. He was equally guilty whether he produced it or the State witness produced it with the knowledge of appellant, and it was thereafter carried in the car. The definition of "transportation" asked in said special charge could have added nothing to the jury's understanding of the law or its application to the facts of this case. There could be no question or doubt in the mind of any juror as to the fact that whiskey was carried by appellant in his car from one place to another. The statement in said special charge "from one country to another" *Page 656 
under the facts of this case, could have but been confusing. As said by Presiding Judge Morrow, in Lee v. State, 255 S.W. 425:
"The Statute does not define 'transport.' Under the law, it is to be given the meaning 'understood in common language', taking into consideration the context and subject-matter. Penal Code, Art. 10. In common language, 'transport' signifies the carrying or conveying from one place, locality, or country to another. Cyc. of Law  Proc. Vol. 38, p. 946. There might arise a case where the peculiarities in the testimony might make it necessary to give the definition or at least some explanatory statement relative to what is embraced within the term 'transporting intoxicating liquors.' As applied to the present case, however, it would seem unnecessary."
The Lee case has been followed since. In Maynard v. State,249 S.W. 473, we said: "The Legislature has not seen fit to attempt to define said term (meaning transportation) in its enactment forbidding the transportation of intoxicating liquor. It is made unlawful for any common carrier or individual to transport such liquor, and the facts clearly show a transportation by appellant," and we refused to hold erroneous the action of the trial court in overruling an exception to his charge because it did not define transportation. There are no peculiar facts in the case before us such as to make it possible of injury to appellant to fail to give the special charge.
The State having taken a written statement from one of its witnesses, could not be compelled merely because of such fact, to deliver said written statement to appellant's counsel for his inspection, the State not having used said statement in any way.
To ask a witness for the opposite party if he had not been in some sort of trouble, if he had not been in jail on some kind of proposition, is manifestly not such question as should be allowed, and there was no error in the trial court so holding.
The objection of the State to the question by appellant's attorney to a State witness, if it was not true that he was not a naturalized citizen of the United States, was properly sustained. Nothing appears in the bill complaining of this action which shows that the inquiry was expected to lead to any matter of benefit to the appellant.
Bill No. 6 complains that the court declined to let appellant's counsel argue to the jury regarding a matter to which State's objection had been sustained. *Page 657 
The facts in evidence amply support the verdict, whether viewed from the standpoint of the State's testimony or that of appellant.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                       DISSENTING OPINION.